DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Status
The present office action is in response to the communication filed on May 6, 2022. Claims 4, 11 and 18 are canceled and claims 2, 5-7, 9, 12-14, 16, 19-20 are withdrawn. Claims 1, 3, 8, 10, 15 and 17 are amended. It is noted that the subject matter of canceled claim 4 is incorporated into independent claims 1, 8 and 15. Claims  1, 3. 8, 10, 15 and 17 are pending. 

Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive. 
The Applicant argues that in ‘168, the termination current varies only with the temperature of the battery (4) and is independent of the present voltage and present current. 
Based on the applicant’s arguments, it appears that the applicant is meaning “calculate”, however, this is not an interpretation that is supported by the applicant’s description. As closely as can be determined from the applicant’s specification, the change in the environmental temperature causes a change of the charging voltage and the charging current, resulting in the cut-off charging current value (see ¶49, last sentence of the applicant’s description). 
Using the above interpretation of claim 1 (and subsequently claims 8 and 15), the rejection is maintained using the reference ‘168. FIG. 5 of ‘168 illustrates a change in the current (‘168; FIG. 5; ¶39) and the voltage (‘168; FIG. 5; ¶41) due to a temperature change which results in a change in the cut-off current. This is illustrated in annotated FIG. 5 reproduced below:

    PNG
    media_image1.png
    589
    797
    media_image1.png
    Greyscale

The above figure shows that as the temperature changes from t1 (the first dotted line along the x-axis), the present voltage (502) and the current (501) are shown to change which also changes the cut-off current (‘168; FIG. 5; ¶39 and ¶41). Thus, each of the present voltage – or CV, present current – charging current, and temperature is used to determine the cut-off charging current. 
Thus, for the above reasoning, the applicant’s arguments are not found to be persuasive.
It should be noted, that these features are not disclosed in the ‘030 reference. For an alternative reference, the ‘030 has been combined with an alternative reference.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8 and 15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odagiri et al. JP2016165168A (hereafter ‘168).
Regarding claim 1, ‘168 discloses obtaining a measured temperature of a battery 4 (¶12). The measured temperature is considered a parameter of at least one battery 2 of an assembled battery 2, where the assembled battery includes one or more batteries 4 (¶12). The batteries 4 are interpreted to be at least one cell contained in a battery, or assembly.
‘168 further discloses using the parameter - temperature – and associates the temperature of the battery 4 with the termination current for terminating the CV charge in the CCCV charge (¶13).  Obtaining a termination current for the CV mode is considered a charging strategy based on the determined parameter. The termination current being a charging parameter.
The battery is charged until the measured voltage of the battery reaches the threshold voltage (¶25). Thus, the battery is charged based on the determined charging strategy.
‘168  discloses that while under a constant voltage charging mode (‘168; FIG. 5 – after t1), determining the termination current – or a cutoff charging current - according to the temperature during CV charging. FIG. 5 of ‘168 illustrates a change in the current (‘168; FIG. 5; ¶39) and the voltage (‘168; FIG. 5; ¶41) which results in a change in the cut-off current. This is illustrated in annotated FIG. 5 reproduced below:

    PNG
    media_image1.png
    589
    797
    media_image1.png
    Greyscale

The above figure shows that as the temperature changes from t1 (the first dotted line along the x-axis), the present voltage (502) and the current (501) are shown to change which are shown to all contribute to the changes in the cut-off current (‘168; FIG. 5; ¶39 and ¶41). Thus, each of the present voltage – or CV, present current – or charging current, and temperature is used to determine the cut-off charging current.
Thus, the battery is charged at a charging current greater than the termination current (I2) in the CV mode (‘168; FIG. 1 at 201 and 204).
Regarding claim 8, ‘168 discloses a control unit (3) that is a processing unit (¶13 – central processing unit (CPU), multi-core CPU, programable device and so forth). Thus, ‘168 discloses a processor.
The control unit (3) further includes a storage unit (8) that is a memory where a program – or instructions - for controlling each unit of the charge control device is stored in the storage unit 8 (¶13-14). Thus, ‘168 discloses a memory for storing instructions executed by the processor.
‘168 discloses obtaining a measured temperature of a battery 4 (¶12). The measured temperature is considered a parameter of at least one battery 2 of an assembled battery 2, where the assembled battery includes one or more batteries 4 (¶12). The batteries 4 are interpreted to be at least one cell contained in a battery, or assembly.
‘168 further discloses using the parameter - temperature – and associates the temperature of the battery 4 with the termination current for terminating the CV charge in the CCCV charge (¶13).  Obtaining a termination current for the CV mode is considered a charging strategy based on the determined parameter. The termination current being a charging parameter.
The battery is charged until the measured voltage of the battery reaches the threshold voltage (¶25). Thus, the battery is charged based on the determined charging strategy.
‘168  discloses that while under a constant voltage charging mode (‘168; FIG. 5 – after t1), determining the termination current – or a cutoff charging current - according to the temperature during CV charging. FIG. 5 of ‘168 illustrates a change in the current (‘168; FIG. 5; ¶39) and the voltage (‘168; FIG. 5; ¶41) which results in a change in the cut-off current. This is illustrated in annotated FIG. 5 reproduced below:

    PNG
    media_image1.png
    589
    797
    media_image1.png
    Greyscale

The above figure shows that as the temperature changes from t1 (the first dotted line along the x-axis), the present voltage (502) and the current (501) are shown to change which are shown to all contribute to the changes in the cut-off current (‘168; FIG. 5; ¶39 and ¶41). Thus, each of the present voltage – or CV, present current – or charging current, and temperature is used to determine the cut-off charging current.
Thus, the battery is charged at a charging current greater than the termination current (I2) in the CV mode (‘168; FIG. 1 at 201 and 204).
Regarding claim 15, ‘168 discloses a control unit 3 being a programable device for controlling each unit of the charge control device 1 having a storage unit 8 (¶13). Thus, ‘030 discloses a non-transitory computer readable storage medium having stored therein computer-executable instructions that cause the processor to perform:
‘168 discloses obtaining a measured temperature of a battery 4 (¶12). The measured temperature is considered a parameter of at least one battery 2 of an assembled battery 2, where the assembled battery includes one or more batteries 4 (¶12). The batteries 4 are interpreted to be at least one cell contained in a battery, or assembly.
‘168 further discloses using the parameter - temperature – and associates the temperature of the battery 4 with the termination current for terminating the CV charge in the CCCV charge (¶13).  Obtaining a termination current for the CV mode is considered a charging strategy based on the determined parameter. The termination current being a charging parameter.
The battery is charged until the measured voltage of the battery reaches the threshold voltage (¶25). Thus, the battery is charged based on the determined charging strategy.
‘168  discloses that while under a constant voltage charging mode (‘168; FIG. 5 – after t1), determining the termination current – or a cutoff charging current - according to the temperature during CV charging. FIG. 5 of ‘168 illustrates a change in the current (‘168; FIG. 5; ¶39) and the voltage (‘168; FIG. 5; ¶41) which results in a change in the cut-off current. This is illustrated in annotated FIG. 5 reproduced below:

    PNG
    media_image1.png
    589
    797
    media_image1.png
    Greyscale

The above figure shows that as the temperature changes from t1 (the first dotted line along the x-axis), the present voltage (502) and the current (501) are shown to change which are shown to all contribute to the changes in the cut-off current (‘168; FIG. 5; ¶39 and ¶41). Thus, each of the present voltage – or CV, present current – or charging current, and temperature is used to determine the cut-off charging current.
Thus, the battery is charged at a charging current greater than the termination current (I2) in the CV mode (‘168; FIG. 1 at 201 and 204).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Odagiri et al. JP2016093030A (hereinafter ‘030) in view of Matsumura et al. US20160301226A1.
Regarding claim 1, ‘030 discloses obtaining a temperature  of a battery (4) before charging (‘030; ¶24). Temperature is considered a characteristic parameter of at least one battery (4) of an assembled battery (2), where the assembled battery (2) includes one or more batteries (4) (‘030, ¶13). The batteries 4 are interpreted to be at least one cell contained in a battery, or assembly.
‘030 further discloses using the parameter - temperature – to obtain a threshold voltage V1 (‘030; ¶24).  Obtaining a threshold voltage V1 to charge in the constant current (CC) mode is considered a charging strategy based on the determined parameter. The threshold voltage V1 being a charging parameter.
The battery is charged in the CC mode until the measured voltage of the battery reaches the threshold voltage then charging switches to a constant voltage (CV) mode (‘030; ¶25). Thus, the battery is charged based on the determined charging strategy.
‘030 further teaches that when a constant voltage – a constant charging voltage mode – is applied to the battery (4) current flows until it reaches a termination current (I2) – cut-off charging current (‘030; FIG. 2; ¶19). It follows that the charging current is greater than the termination current at a constant charging voltage until it reaches the termination point. 
‘030 is silent as to determining the cut-off charging current of the battery according to a present voltage of the cell, a present current of the cell and a present temperature of the cell.
Matsumura discloses that the cutoff current thresholds can be adjusted based on battery impedance, estimated OCV, number of cycles, temperature and/or a combination of two or more battery characteristics or measurements (Matsumura; ¶61). OCV is disclosed as being expressed as OCV = V-IR where V is measured voltage, I is the charge current and R is the battery impedance. The cutoff current threshold is adjusted to account for any changes in the battery due to degradation or high cycling (Matsumura; ¶33). Thus, because the cutoff current threshold is adjusted based on OCV, which includes a present voltage and current of the cell, and a temperature, Matsumura discloses determining a cut-off charging current of the battery according to a present voltage, current and temperature of the cell.
It would be obvious to one of ordinary skill in the art to combine Matsumura with ‘030 in order to modify the charging profile to accommodate changes to the battery.
Regarding claim 3, ‘030 discloses determining a threshold voltage V1 which is analogous to a cutoff voltage (‘030; ¶24). The temperature is determined before changing from CC charging to CV charging – thus, the temperature is determined under CC charging mode. Charging is performed under a CC (I1) until the measured voltage of the battery reaches the threshold voltage V1 (‘030; FIG. 2; ¶25). Thus, the cut-off charging voltage is determined using the temperature, the measured voltage and the constant current (I1) – which is the present current. 
The battery is charged until it reaches the threshold voltage V1 under the CC charging mode (‘030; ¶25).
Regarding claim 8, ‘030 discloses a control unit (3) that is a processing unit (‘030; ¶14 – central processing unit (CPU), multi-core CPU, programable device and so forth). Thus, ‘030 discloses a processor.
The control unit (3) further includes a storage unit (9) that is a memory where a program – or instructions - for controlling each unit of the charge control device is stored in the storage unit 9 (‘030; ¶14-15). Thus, ‘030 discloses a memory for storing instructions executed by the processor.
‘030 discloses obtaining a temperature  of a battery 4 before charging (‘030; ¶24). Temperature is considered a characteristic parameter of at least one battery (4) of an assembled battery (2), where the assembled battery (2) includes one or more batteries (4) (‘030; ¶13). The batteries 4 are interpreted to be at least one cell contained in a battery, or assembly.
‘030 further discloses using the parameter - temperature – to obtain a threshold voltage V1 (‘030; ¶24).  Obtaining a threshold voltage V1 to charge in the constant current (CC) mode is considered a charging strategy based on the determined parameter. The threshold voltage V1 being a charging parameter.
The battery is charged in the CC mode until the measured voltage of the battery reaches the threshold voltage then charging switches to a constant voltage (CV) mode (‘030; ¶25). Thus, the battery is charged based on the determined charging strategy.
‘030 further teaches that when a constant voltage – a constant charging voltage mode – is applied to the battery (4) current flows until it reaches a termination current (I2) – cut-off charging current (‘030; FIG. 2; ¶19). It follows that the charging current is greater than the termination current at a constant charging voltage until it reaches the termination point. 
‘030 is silent as to determining the cut-off charging current of the battery according to a present voltage of the cell, a present current of the cell and a present temperature of the cell.
Matsumura discloses that the cutoff current thresholds can be adjusted based on battery impedance, estimated OCV, number of cycles, temperature and/or a combination of two or more battery characteristics or measurements (Matsumura; ¶61). OCV is disclosed as being expressed as OCV = V-IR where V is measured voltage, I is the charge current and R is the battery impedance. The cutoff current threshold is adjusted to account for any changes in the battery due to degradation or high cycling (Matsumura; ¶33). Thus, because the cutoff current threshold is adjusted based on OCV, which includes a present voltage and current of the cell, and a temperature, Matsumura discloses determining a cut-off charging current of the battery according to a present voltage, current and temperature of the cell.
It would be obvious to one of ordinary skill in the art to combine Matsumura with ‘030 in order to modify the charging profile to accommodate changes to the battery.
Regarding claim 10, ‘030 discloses determining a threshold voltage V1 which is analogous to a cutoff voltage (‘030; ¶24). The temperature is determined before changing from CC charging to CV charging – thus, the temperature is determined under CC charging mode. Charging is performed under a CC (I1) until the measured voltage of the battery reaches the threshold voltage V1 (‘030; FIG. 2; ¶25). Thus, the cut-off charging voltage is determined using the temperature, the measured voltage and the constant current (I1) – which is the present current.
The battery is charged until it reaches the threshold voltage V1 under the CC charging mode (‘030; ¶25).
Regarding claim 15, ‘030 discloses a program for controlling each unit of the charge control device 1 stored in the storage unit 9 of the control unit 3 (‘030; ¶14). Thus, ‘030 discloses a non-transitory computer readable storage medium having stored therein computer-executable instructions that cause the processor to perform:
‘030 discloses obtaining a temperature  of a battery (4) before charging (‘030; ¶24). Temperature is considered a characteristic parameter of at least one battery (4) of an assembled battery (2), where the assembled battery 2 includes one or more batteries (4) (‘030; ¶13). The batteries 4 are interpreted to be at least one cell contained in a battery, or assembly.
‘030 further discloses using the parameter - temperature – to obtain a threshold voltage V1 (‘030; ¶24).  Obtaining a threshold voltage V1 to charge in the constant current (CC) mode is considered a charging strategy based on the determined parameter. The threshold voltage V1 being a charging parameter.
The battery is charged in the CC mode until the measured voltage of the battery reaches the threshold voltage then charging switches to a constant voltage (CV) mode (‘030; ¶25). Thus, the battery is charged based on the determined charging strategy.
‘030 further teaches that when a constant voltage – a constant charging voltage mode – is applied to the battery (4) current flows until it reaches a termination current (I2) – cut-off charging current (‘030; FIG. 2; ¶19). It follows that the charging current is greater than the termination current at a constant charging voltage until it reaches the termination point. 
‘030 is silent as to determining the cut-off charging current of the battery according to a present voltage of the cell, a present current of the cell and a present temperature of the cell.
Matsumura discloses that the cutoff current thresholds can be adjusted based on battery impedance, estimated OCV, number of cycles, temperature and/or a combination of two or more battery characteristics or measurements (Matsumura; ¶61). OCV is disclosed as being expressed as OCV = V-IR where V is measured voltage, I is the charge current and R is the battery impedance. The cutoff current threshold is adjusted to account for any changes in the battery due to degradation or high cycling (Matsumura; ¶33). Thus, because the cutoff current threshold is adjusted based on OCV, which includes a present voltage and current of the cell, and a temperature, Matsumura discloses determining a cut-off charging current of the battery according to a present voltage, current and temperature of the cell.
It would be obvious to one of ordinary skill in the art to combine Matsumura with ‘030 in order to modify the charging profile to accommodate changes to the battery.
Regarding claim 17, ‘030 discloses determining a threshold voltage V1 which is analogous to a cutoff voltage (‘030; ¶24). The temperature is determined before changing from CC charging to CV charging – thus, the temperature is determined under CC charging mode. Charging is performed under a CC (I1) until the measured voltage of the battery reaches the threshold voltage V1 (‘030; FIG. 2; ¶25). Thus, the cut-off charging voltage is determined using the temperature, the measured voltage and the constant current (I1) – which is the present current.
The battery is charged until it reaches the threshold voltage V1 under the CC charging mode (‘030; ¶25).

Citation of Relevant Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chiu US20160209474: this reference discloses a strategy for charging in CCCV mode.
Ferrese et al. US20160248266A1: This reference discloses battery cell charging techniques.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859